Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election with traverse of Claims 1-12 and 14 in the reply filed on 7/26/22 is acknowledged.
Please note: upon further review, there was further restriction of species that needed to be presented. Species of Embodiment 1 (fig 1-5), Embodiment 2 (fig 16-8, 21-24, 34), Embodiment 3 (fig 9-16, 25-31) and Embodiment 4 (fig 17-20, 32, 33). Ms. Gorski elected Embodiment 1 over the phone on 8/15/22 which reads on claims 8 and 11. The generic claims are 1-7, 10 and 14. Therefore the elected claims are 1-8, 10, 11 and 14. 


Claims 9, 12 and 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edler (USP 7,219,584).
Regarding claim 1, Edler discloses a cutting tool for turning, the cutting tool comprising a coupling portion (409), an intermediate portion (401) and a cutting portion, the intermediate portion extending between the coupling portion and the cutting portion (figure 8), and the intermediate portion extending along a longitudinal center axis thereof, the cutting portion including a first and a second nose portion (N1, N2: see below), the first and second nose portions being permanently connected, the first nose portion comprising a first cutting edge (X1: see below), a second cutting edge (X2), and a convex nose cutting edge (C) connecting the first and second cutting edges, the first and second cutting edges forming a nose angle (A) less than 90° (see figure below), wherein a longitudinal center axis of the coupling portion (409) defines a tool rotational axis (CL), the longitudinal center axis being parallel to or co-linear with the tool rotational axis (in this instance it is coplanar: figure 8), the cutting portion (405) comprising having a top surface, the top surface facing away from the coupling portion (figure 8), wherein the first and the second nose portions (N1, N2) each form free ends of the cutting tool, in that wherein in a top view, the first and second nose portions form an angle of more than 90° relative to each other measured around the longitudinal center axis (see figure 8) of the intermediate portion, and wherein in the top view, a first extension line co-linear with the first cutting edge (X1) and a second extension line co-linear with the second cutting edge (X2) extends on opposite sides relative to the longitudinal center axis (CL) of the intermediate portion (see below).
[AltContent: textbox (X1)]
[AltContent: connector][AltContent: textbox (N2)][AltContent: textbox (N1)][AltContent: connector][AltContent: connector][AltContent: textbox (C)][AltContent: connector][AltContent: textbox (X2)][AltContent: connector]		
    PNG
    media_image1.png
    252
    225
    media_image1.png
    Greyscale



			
[AltContent: arrow][AltContent: textbox (On opposite side of CL)][AltContent: textbox (A)][AltContent: arc][AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]			
    PNG
    media_image2.png
    506
    734
    media_image2.png
    Greyscale


Regarding claim 10, Edler discloses wherein in the top view the intermediate portion (401) is inside an outer boundary line of the coupling portion (409) (figure 8).


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyatt et al. (USP 7,416,372).
Regarding claim 1, Hyatt discloses a cutting tool for turning, the cutting tool comprising a coupling portion (52), an intermediate portion (50) and a cutting portion (56), the intermediate portion extending between the coupling portion and the cutting portion (figure 3), and the intermediate portion extending along a longitudinal center axis  thereof, the cutting portion including a first and a second nose portion (see cutting portion 56 in figure 4), the first and second nose portions being permanently connected, the first nose portion comprising a first cutting edge (X1: see below), a second cutting edge (X2), and a convex nose cutting edge (C) connecting the first and second cutting edges, the first and second cutting edges forming a nose angle (A) less than 90° (see figure below), wherein a longitudinal center axis of the coupling portion (52) defines a tool rotational axis L1),  the longitudinal center axis (L) being parallel to or co-linear with the tool rotational axis (in this instance parallel) (figure 3), the cutting portion (56) having a top surface, the top surface facing away from the coupling portion, wherein the first and the second nose portions each form free ends of the cutting tool (see figure below), wherein in a top view, the first and second nose portions form an angle of more than 90° relative to each other measured around the longitudinal center axis of the intermediate portion, and wherein in the top view, a first extension line co-linear with the first cutting edge (X1) and a second extension line co-linear with the second cutting edge (X2) extends on opposite sides relative to the longitudinal center axis (AI) of the intermediate portion (see below). 






[AltContent: arc][AltContent: connector][AltContent: textbox (A)]
[AltContent: connector][AltContent: textbox (C)][AltContent: textbox (X2)][AltContent: textbox (X1)][AltContent: connector][AltContent: connector][AltContent: connector]		
    PNG
    media_image3.png
    176
    223
    media_image3.png
    Greyscale




[AltContent: textbox (On opposite side of L)][AltContent: arrow][AltContent: connector][AltContent: connector]	
    PNG
    media_image4.png
    363
    457
    media_image4.png
    Greyscale




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edler (USP 7,219,584).
Edler discloses all aspects of the claimed subject matter as set forth in the rejection above.
Regarding claim 2, Edler discloses wherein the coupling portion (409) and the intermediate portion (401) jointly form a tool body (figure 8), wherein the cutting portion (405) being in the form of a first cutting insert, wherein a front end  of the tool body is defined by a first insert seat for the first cutting insert, wherein the first cutting insert is detachably clamped in the first insert seat by clamping means (bolt), wherein the first cutting insert including a bottom surface opposite the top surface, wherein a side surface connects the top and bottom surfaces, wherein a mid-plane extends mid-way between the top and bottom surfaces, and wherein the nose cutting edge (C) is in the top view convexly curved (figure 8 and figure above). Edler discloses the claimed invention except for the convexly curved nose radius having a radius of curvature of 0.15 — 1.3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired radius for the nose portion of the cutting insert depending on the type of cut desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a desired radius for the nose portion of the cutting insert depending on the type of cut desired.
Regarding claim 3, Edler discloses wherein the mid- plane is perpendicular to the longitudinal center axis (CL) of the intermediate portion (401) (figure 8).
	Regarding claim 6, Examiner takes Official Notice that it is old and well known in the machining art to include chip breaking protrusions and/or depressions on the top surface of a cutting insert/portion for the purpose of breaking the chips during machining operation thus leading to improved workpiece surface.
Regarding claim 7, Edler discloses wherein the first cutting insert is 180° or 120° symmetrical (in this case 180°) or substantially symmetrical in the top view (figure 8).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Edler (USP 7,219,584) in view of Murakami et al. (US Pub. No. 2007/0081867).
Edler discloses all aspects of the claimed subject matter as set forth in the rejection above. Edler fails to disclose the cutting tool having coolant channel. Murakami discloses a cutting tool having a coolant channel, wherein the coolant channel extends between the coupling portion and a nozzle, wherein the nozzle being formed in the intermediate portion  wherein the coolant channel and the nozzle being are arranged to direct a coolant fluid towards the first nose portion (figures 1-4, 7 and 8).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coolant channel to Edler’s tool, as taught by Murakami for the purpose of preventing generated chips from entering into a narrow space between a belly of a shank and a workpiece and to reduce damage to a cut surface by the chips (paragraph 11).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Edler (USP 7,219,584) in view of Hecht (US Pub. No. 2014/0294525).			
Edler discloses all aspects of the claimed subject matter as set forth in the rejection above. Elder fails to disclose the first insert seat having a first insert seat rotational locking means, and wherein the first cutting insert having a first cutting insert rotational locking means (formed in the bottom surface of the first cutting insert) co-operating with the first insert seat rotational locking means. Hecht discloses a cutting tool having an insert seat rotational locking means that cooperates with a first cutting insert rotational locking means (formed in the bottom surface of the first cutting insert) (abstract and figures 1-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include locking means to Edler’s tool, as taught by Hecht for the purpose of having secure engagement between the insert and the seat thus decreasing chatter and ultimately better finish on the workpiece. 


Claims 2, 3, 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (USP 7,416,372).
Regarding claim 2, Hyatt discloses all aspects of the claimed subject matter except for the convexly curved nose radius having a radius of curvature of 0.15 — 1.3 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a desired radius for the nose portion of the cutting insert depending on the type of cut desired, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a desired radius for the nose portion of the cutting insert depending on the type of cut desired.
Regarding claim 3, Hyatt discloses wherein the mid- plane is perpendicular to the longitudinal center axis (L) of the intermediate portion (50) (figure 2).
	Regarding claim 6, Examiner takes Official Notice that it is old and well known in the machining art to include chip breaking protrusions and/or depressions on the top surface of a cutting insert/portion for the purpose of breaking the chips during machining operation thus leading to improved workpiece surface.
Regarding claim 7, Hyatt discloses wherein the first cutting insert is 180° or 120° symmetrical (in this case 180°) or substantially symmetrical in the top view (figure 4).
Regarding claim 14, Hyatt discloses wherein the front end of the tool body consists of exactly one insert seat (figure 2).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hyatt et al. (USP 7,416,372) in view of Murakami et al. (US Pub. No. 2007/0081867).
Hyatt discloses all aspects of the claimed subject matter as set forth in the rejection above. Hyatt fails to disclose the cutting tool having coolant channel. Murakami discloses a cutting tool having a coolant channel, wherein the coolant channel extends between the coupling portion and a nozzle, wherein the nozzle being formed in the intermediate portion  wherein the coolant channel and the nozzle being are arranged to direct a coolant fluid towards the first nose portion (figures 1-4, 7 and 8).Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include coolant channel to Hyatt’s tool, as taught by Murakami for the purpose of preventing generated chips from entering into a narrow space between a belly of a shank and a workpiece and to reduce damage to a cut surface by the chips (paragraph 11).


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA ADDISU at (571) 272-6082.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SARA ADDISU/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        9/10/22